Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previously indicated allowable subject matter (see Office action of 8/30/21) of claim 10 was placed into independent claims 1 and 13. 
The closest prior art found was Yang CN 103032763 in view of Zhou CN104456426
Yang teaches:
a backlight module comprising: a back plate (p.3 paragraph following “background technique”) with a a light bar 4 there on 
a light guide plate 2 arranged on the back plate (see Fig 4) to form a gap between the light guide plate and the light bar (gap shown between 2 and 4 in various figures)
a protruding part 1 disposed in the gap (see Figures 2-4), wherein two sides of the protruding part are in contact with at least a portion of the light guide plate and the film structure and with at least a portion of the light bar, respectively (figures 3 and 4 show protruding part in contact with a side of the light guide as well as the light bar (4, makes contact with 42, Fig 4)
Zhou teaches a film structure 50 arranged on a light-exiting surface of the light guide plate opposite to the back plate (as shown in Figures 2 and 3; see page 6, paragraph that starts with “Referring to FIG. 1”).  
The combination fails to teach or render obvious further including a micro rib disposed on a side of the portion of the protruding part higher than the light guide plate and the film structure, which faces the light guide plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  YEN, LEE, and QUE (see references cited) teach relevant backlight devices similar to the instant invention but do not teach or disclose the allowable features of claims 1 or 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875